Case 3:20-cv-08393-FLW-DEA Document 1-1 Filed 07/07/20 Page 1 of 14 PagelD: 15

EXHIBIT 1
Case 3: Seay Qi493 7b dB aéy2d204uB eal anil PHAM PY HahsOD:Resee20s3eh PagelD: 16

Steven R. Leone, Esq., Atty. ID #027621988
Robert L. Gutman, Esq., Atty. ID #002581992
Gary Ahladianakis, Esq., Atty. ID #017292004
CARLUCCIO, LEONE, DIMON,

DOYLE & SACKS, L.L.C.

9 Robbins Street

Toms River, New Jersey 08753

Telephone: (732) 797-1600

Attorneys for Plaintiffs

Our File No. 484-288

CAUSEWAY AUTOMOTIVE, LLC, | SUPERIOR COURT OF NEW JERSEY

CONTI CAUSEWAY FORD, INC., LAW DIVISION — OCEAN COUNTY
CAUSEWAY NISSAN, LLC, and DOCKET NO. OCN-L-
CAUSEWAY HYUNDAI, LLC,
Civil Action
Plaintiffs,
VS. COMPLAINT FOR DECLARATORY
RELIEF AND JURY DEMAND

ZURICH AMERICAN INSURANCE
COMPANY, ABC CORPS. 1-5
(fictitious names whose identities are
currently unknown),

Defendants.

 

 

Plaintiffs, CAUSEWAY AUTOMOTIVE, LLC, CONTI CAUSEWAY FORD, INC,
CAUSEWAY NISSAN, LLC, and CAUSEWAY HYUNDAI, LLC, by way of Complaint
against the Defendants, ZURICH AMERICAN INSURANCE COMPANY and ABC
Corps. 1-5 (fictitious names), say:

THE PARTIES
1. Plaintiffs, CAUSEWAY AUTOMOTIVE, LLC, CONTI CAUSEWAY FORD, INC,
CAUSEWAY NISSAN, LLC, and CAUSEWAY HYUNDAI, LLC, are New Jersey
Corporations with a principal place of business located at 375 Route 72,

Manahawkin, Township of Stafford, County of Ocean, State of New Jersey.
Case 3:8 RucQio133 730 08 ab)2d26 UVa Bul PES PT /REreID-ReseerebsguragelD: 17

2. Plaintiffs are automobile dealers licensed in the State of New Jersey that operate
a family of automobile dealerships, known as Causeway Ford, Causeway Lincoln,
Causeway Honda, Causeway Nissan and Causeway Hyundai (collectively, also
known as “The Causeway Family of Dealerships”), located at 375 - 457 Route 72 in
Manahawkin, New Jersey, which sell new, pre-owned and demo vehicles to the
general public.

3. Defendant, ZURICH AMERICAN INSURANCE COMPANY (hereinafter, referred
to as “ZURICH’) is an insurance company with a principal place of business located
at 1299 Zurich Way, Schaumburg, Illinois, that is duly qualified and licensed to issue
insurance policies in the State of New Jersey.

4. Defendant, ZURICH, owns subsidiaries, directly and indirectly, that issue, among

other things, commercial business property insurance.

5. Defendants, ABC Corp. 1-5, are fictitious insurance companies, persons or

entities, whose true identities are not presently known, whose acts, omissions or

conduct in any way relates to the allegations or legal issues set forth in this action.
The CoVID-19 Pandemic

6. On January 30, 2020, the World Health Organization (WHO) declared the SARS-

COv-2 outbreak constituted a public health emergency of international concern.

7. On February 11, 2020, the World Health Organization announced that the official

name for the disease that caused the aforementioned outbreak and that led to a

global pandemic was “CoVID-19.”

8. Without any available vaccine to protect against CoVID-19 or known cure,

governmental authorities throughout the world attempted an effective means of
Case 3: eM Qoi9370" ds laby2d28G-uReal But PE BH PY /RALSID: RaW d2bbdea FrgelD: 16

controlling the CoVID-19 pandemic by relying on measures designed to reduce
human to human contact and also limit human exposure to contaminated objects or
surfaces.

9. Thus, in order to minimize the spread of COVID-19 outbreak and the effects

of the resulting pandemic, containment efforts to prevent or otherwise limit as
many individuals as possible from the CoVID-19 disease led to civil authorities
issuing orders closing non-essential business establishments, including
automobile dealerships (except to provide maintenance and repair services
only), restaurants, bars, hotels, theaters, personal care salons, gyms, and
schools, mandating social distancing among the population and ordering

substantial travel restrictions.

10. To that end, as a result of the CoVID-19 pandemic, New Jersey Governor
Phil Murphy declared a state of emergency and a public health emergency on
March 9, 2020, and issued Executive Order No. 103 (2020) on the said date, in order
“to further protect the health, safety, and welfare of New Jersey residents by, among other
things, reducing the rate of community spread of COVID-19,” the spread of COVID-19 within
New Jersey constitutes an imminent public health hazard that threatens and presently
endangers the health, safety, and welfare of the residents of one or more municipalities or
counties of the State.”

11. Furthermore, on March 21, 2020, Governor Murphy issued Executive
Order No. 107 (2020), which required the brick-and-mortar premises of all non-
essential retail businesses, which included automobile dealerships operated by

Plaintiffs, to close to the public as long as the aforesaid Order remained in effect.
Case SAR WOI93 7d 8812428 UB UA Pt PG UES OY HEHRID: Lee G2bb3garagelD: 19

12. Since that issuance of Governor Murphy’s Executive Orders Nos. 103 and
107, Plaintiffs have been unable to operate their dealerships in the normal course
of business due to access to their buildings, showrooms and premises being
prohibited to the public resulting in the loss of customers, patrons, vendors,
suppliers, supplies and other essential physical materials necessary to operate
such business.
COUNT |!
(DECLARATORY JUDGMENT FOR COVERAGE)
13.Plaintiffs hereby repeat, reallege and incorporate all of the allegations in the
foregoing paragraphs as if set forth herein at length.
14. Defendant, ZURICH, provided to Plaintiffs insurance documents, titled “Business
Owners Coverage Form,” under Policy No. ADM 8625381 00, for the policy period of
March 1, 2020 to March 1, 2021(hereinafter, “the Policy”). A copy of the Policy is
attached hereto as “Exhibit A” and is incorporated herein by this reference.
15.Pursuant to the express and reasonably-understood terms of the Policy,
Defendant, ZURICH, has and owes a contractual duty and obligation to provide
coverage to Plaintiffs for loss of business income and other related expenses in
the event of an involuntary interruption of Plaintiffs’ business.
16. Specifically, the Policy provides the following:

We will pay for direct physical loss of or damage to Covered Property at the
premises described in the Declarations caused by or resulting from any
Covered Cause of Loss.

[See Policy, attached as “Exhibit A”: Section | — Property, Paragraph A.
Coverage].
Case 3:8 Rue Qio198730/ 3 a6y2d20 Beal aml PERCH PY RAre ID: RedegrossghragelD: 20

17.The phrase “direct physical loss,” as used in the Policy, is not defined anywhere
within the policy language.

18.The term “damage,” as used in the Policy, is not defined anywhere within the policy
language.

19.The property covered under the Policy includes Plaintiffs’ dealership buildings,
showrooms and buildings located at 375 — 457 Route 7, Manahawkin, New Jersey
. (See Policy, attached as “Exhibit A”: Section I-A.1“Covered Property’).

20. A “covered cause of loss” is defined under the policy as follows:

Direct physical loss unless the loss is excluded or limited under Section | -
Property.

[See Policy, attached as “Exhibit A”: Section I-A.3 “Covered Cause of Losses.]
21.Plaintiffs suffered direct physical loss and damage arising from the Governor's
prohibition of public access to their buildings, showrooms and premises by
customers, patrons, vendors, suppliers, supplies and other essential physical
materials fundamental to operating its business in order to generate revenue as a
result of Governor Murphys’ Executive Orders Nos. 103 and 107.
22.Furthermore, the Policy provides additional coverage for what is labeled as “Civil
Authority” coverage.

23.Specifically, the Policy states as follows:

When a Covered Cause of Loss causes damage to property other than property
at the described premises, we will pay for the actual loss of Business Income you
sustain and necessary Extra Expense caused by action of civil authority that
prohibits access to the described premises, provided that both of the following
apply:

(1) Access to the area immediately surrounding the damaged property is
prohibited by civil authority as a result of the damage, and the described
Case SSo RM WADE ds by2d20GUuBaal andl PES OY RaheD:Reded2bb3dyPagelD: 21

premises are within that area but are not more than one mile from the
damaged property; and

(2) The action of civil authority is taken in response to dangerous physical
conditions resulting from the damage or continuation of the Covered
Cause of Loss that caused the damage, or the action is taken to enable a
civil authority to have unimpeded access to the damaged property.

Civil Authority Coverage for Business Income will begin 72 hours after the time of
the first action of civil authority that prohibits access to the described premises
and will apply for a period of up to four consecutive weeks from the date on

which such coverage began.

Civil Authority Coverage for necessary Extra Expense will begin immediately
after the time of the first action of civil authority that prohibits access to the
described premises and will end:

(1) Four consecutive weeks after the date of that action; or
(2) When your Civil Authority Coverage for Business Income ends;
whichever is later.

The definitions of Business Income and Extra Expense contained in the Business
Income and Extra Expense Additional Coverages also apply to this Civil Authority
Additional Coverage. The Civil Authority Additional Coverage is not subject to the
Limits of Insurance of Section | - Property.

[See Policy, attached as “Exhibit A”: Section I-A.5.i “Civil Authority.”]

24.Therefore, Pursuant to the terms of the Policy, a “covered cause of loss” only
requires “damage” to other property, rather than “physical damage,” in order to
trigger the Civil Authority coverage under the Policy.

25.As such, the “direct physical loss” of customers, patrons, vendors, suppliers,
supplies and other essential physical materials necessary to operate its
business suffered by Plaintiffs (i.e., the “covered cause of loss” under the
Policy) was caused, whether in whole or in part, by the damage caused to
Plaintiffs’ property as well as the property of neighboring and adjacent

commercial buildings, offices and retail establishments because they have
Case 3: Qe aur QHA93 7d dabeyad2equpeatrl Pgiad OV HahS%D: Reve @obsgh PagelD: 22

been unable to use their property for its intended purpose as a result of the
issuance of Governor Murphy’s Executive Orders No. 103 and/or 107.

26.On or about May 8, 2020, as a result of the business income interruption
losses Plaintiffs suffered due to the loss of customers, patrons, vendors,
suppliers, supplies and other essential physical materials necessary to
operate its business suffered by Plaintiffs, arising out Governor Murphy’s
Executive Order No. 107, which prohibited the public from accessing the
insured premises to conduct business, Plaintiffs submitted a claim under the
Policy for such losses, which was assigned Claim No. 5630051232 by
Defendant (hereinafter, “the subject claim’).

27. However, via correspondence dated May 18, 2020, Defendant, ZURICH,
denied the subject claim citing, inter alia, to an “Exclusion of Loss Due to Virus
or Bacteria” Endorsement contained in the Policy.

28.The aforesaid exclusion states that Defendant will not pay for loss or damage
caused directly or indirectly by any of the following:

Any virus, bacterium or other microorganism that induces or is capable of
inducing physical distress, illness or disease.

[See Policy, attached as “Exhibit A”: Section I-B.1.j “Virus or Bacteria.”]

29.Under New Jersey case law, insurance policy exclusions are narrowly construed
and the insurer has the burden of establishing the exclusion.

30.Under New Jersey case law, if there is another fair interpretation of a policy
exclusion's meaning, the court must construe the insurance policy in favor of

coverage and against the insurer, adopting the interpretation supporting coverage.
Case 3:Ae RY: YG4997 dV oblbd2d20 gtub eat Pre Pas Fo: Ravecosdea FagelD: 23

31.A fair interpretation of the aforementioned virus exclusion and the Plaintiffs’
reasonable expectation of coverage when purchasing the Policy, is that losses,
including business income interruption, as a result of a virus or bacteria “that
induces or is capable of inducing physical stress, illness or disease” would be
excluded from coverage if a virus or bacteria infected, contaminated or was
present at or on the insured premises.

32.At all relevant times, there has been no infection, contamination or otherwise a
known presence of any virus or bacteria on the Plaintiffs’ covered property, or
other neighboring or adjacent property, that was a cause, whether in whole or in
part, of Plaintiffs’ business income interruption losses sought to be covered under

the Policy.

33. Therefore, the Virus or Bacteria Exclusion set forth in the Policy and relied upon
Defendant in denying the subject claim is inapplicable to Plaintiffs’ interruption and

loss of business income suffered under these circumstances.

34. Plaintiffs did not in any way participate in the drafting or negotiating of the language,

terms or phrases contained in the Policy.

35.Any purported exclusion of business income interruption coverage under the
Policy suffered by Plaintiffs as a result of Governor Murphy’s Executive Orders
No. 103 and 107 is contrary to the public policy of the State of New Jersey, thereby
rendering such policy exclusion void ab initio.

36. Specifically, the New Jersey Legislature proposes that every policy of insurance

insuring against loss or damage to property, which includes the loss of use and
Case 3:26cRV088 PSF bW-RrAy oRacwaeDd br PRledr@T/ PERO IDRaseb8ces4PagelD: 24

occupancy and business interruption in force in the State of New Jersey, shall be
construed to include among the covered perils under that policy, coverage for
business interruption due to global virus transmission or pandemic, as provided
in the Public Health Emergency and State of Emergency declared by the

Governor in Executive Order No. 103 concerning the CoVID-19 pandemic.

37.Furthermore, Plaintiffs had and continue to have a reasonable expectation of
coverage inasmuch as the Policy does not refer to any exclusion for a public health
emergency, crisis or pandemic limiting the typical broad general business
interruption coverage afforded under the Civil Authority coverage provisions of the
Policy when an insured sustained losses and damages as result of access being
prohibited by a governmental authority to the insured premises, other than when
such damages or loss is as a result of a virus or bacteria contamination being
physically present on the insured or adjacent premises.

38. Therefore, the business income interruption suffered by Plaintiffs, whether in
whole or in part, as a result of Governor Murphy’s Executive Orders No. 103 and
107 is a “covered cause of loss” falling within the purview of the Policy and
occurring during its coverage period.

39.A controversy exists between the parties concerning their respective rights under
the Policy and this action is brought pursuant to the Declaratory Judgments Act,
N.J.S.A. 2A:16-51 et seqg., which authorizes courts to declare rights, status and

other legal relations so as to afford litigants relief from uncertainty and insecurity.
CASE SAO RMEWHDS7-DIY D8 aby2d28BUH Bid PEOPLES icp AeYAd2bbIguTAGeID: 25

40.By reason of the foregoing, a declaratory judgment is both necessary and proper

in order to set forth and determine the rights, obligations and duties that exist

between the parties under the Policy.

WHEREFORE, Plaintiffs respectfully requests that the Court enter judgment as

follows:

. Declaring that the business income interruption loss suffered

by Plaintiffs as a result of, whether in whole or in part,
Governor Murphy’s Executive Orders No. 103 and 107 is
covered under the Civil Authority coverage provided for in

the Policy;

. Declaring that the Virus or Bacteria Exclusion contained in

the Policy as being against the public policy of State of New
Jersey and not otherwise applicable to any of the business
income interruption loss suffered by Plaintiffs as a result of

the CoVID-19 pandemic;

. Awarding Plaintiffs all costs and reasonable attorney's fees

incurred in bringing the subject action, in accordance with R.

4:42-9(a)(6);

. Awarding such other equitable relief as the Court deems just

and proper.

JURY DEMAND

Plaintiffs hereby demand trial by jury as to all issues.
Case SAC RUWOAVSAEDY 8ka6)2d2B GB UY Brat PENAL ALAR id: BBV AanObdgh FagelD: 26

DESIGNATION OF TRIAL COUNSEL
Pursuant to R. 4:25-4, Gary Ahladianakis, Esq. is hereby designated as trial

counsel on behalf of Plaintiffs.

CERTIFICATION PURSUANT TO RULE 4:5-1(b)(2)

Pursuant to R. 4:5-1, the undersigned hereby certifies that the above action is not
the subject of any other pending lawsuit or arbitration proceeding. There are no other
persons interested in the above action who have not been made a party to said action.

CERTIFICATION PURSUANT TO RULE 4:5-1(b)(3)

Pursuant to R. 1:38-7(c), | certify that confidential personal identifiers have been
redacted from documents now submitted to the court, and will be redacted from all
documents submitted in the future in accordance with Rule 1:38-7(b).

CARLUCCIO, LEONE, DIMON,

DOYLE & SACKS LLC
Attorneys for Plaintiffs

By:

 

GARY AHLADIANAKIS, ESQ.

Dated: May 26, 2020
Case 3:26 6N-0%893317 106 bees 2ency mek br Fyle Grane WD: Pave dkdascl4 PagelD: 27

Civil Case Information Statement

Case Details: OCEAN | Civil Part Docket# L-001237-20

Case Caption: CAUSEWAY AUTOMOTIVE, LLC VS
ZURICH AMERICAN INS

Case Initiation Date: 05/26/2020

Attorney Name: GARY AHLADIANAKIS

Firm Name: CARLUCCIO LEONE DIMON DOYLE &
SACKS, LLC

Address: 9 ROBBINS ST

TOMS RIVER NJ 08753

Phone: 7327971600

Name of Party: PLAINTIFF : CAUSEWAY AUTOMOTIVE,

LLC
Name of Defendant's Primary Insurance Company
(if known): Unknown

Case Type: OTHER INSURANCE CLAIM (INCLUDING
DECLARATORY JUDGMENT ACTIONS)

Document Type: Complaint with Jury Demand

Jury Demand: YES - 6 JURORS

Is this a professional malpractice case? NO

Related cases pending: NO

If yes, list docket numbers:

Do you anticipate adding any parties (arising out of same
transaction or occurrence)? YES

Are sexual abuse claims alleged by: CAUSEWAY AUTOMOTIVE,
LLC? NO

Are sexual abuse claims alleged by: CONTI CAUSEWAY FORD,
INC.? NO

Are sexual abuse claims alleged by: CAUSEWAY NISSAN, LLC?
NO

Are sexual abuse claims alleged by: CAUSEWAY HYUNDAI, LLC?
NO

THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE

CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION

Do parties have a current, past, or recurrent relationship? YES

If yes, is that relationship: Business

Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual

management or accelerated disposition:

Do you or your client need any disability accommodations? NO
if yes, please identify the requested accommodation:

Will an interpreter be needed? NO
if yes, for what language:

Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO
Case 3:26 6N-PO89Sa7LaW- Bees deooumeni bh FyleGO/4heID:Revedeosdt PagelD: 28

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

05/26/2020 /s/ GARY AHLADIANAKIS
Dated Signed
